                                           Case 3:19-cv-07641-SI Document 136 Filed 07/20/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AIRWAIR INTERNATIONAL LTD.,                       Case No. 19-cv-07641-SI
                                   8                    Plaintiff,
                                                                                           ORDER DENYING PLAINTIFF'S
                                   9             v.                                        ADMINISTRATIVE MOTION FOR
                                                                                           ORDER AUTHORIZING WITNESSES
                                  10     PULL & BEAR ESPANA SA, et al.,                    RESIDING OUTSIDE THE UNITED
                                                                                           STATES TO APPEAR BY
                                  11                    Defendants.                        VIDEOCONFERENCE AT TRIAL
                                  12                                                       Re: Dkt. No. 104
Northern District of California
 United States District Court




                                  13          On June 11, 2021, plaintiff Airwair International LTD. filed an administrative motion for an

                                  14   order authorizing witnesses residing outside the United States to appear by videoconference at trial.

                                  15   Dkt. No. 104. On June 15, 2021, defendant ITX USA, LLC. filed an opposition. Dkt. No. 106.

                                  16          Plaintiff requests an order permitting witnesses Damien Wilson and Roger Shelton, currently
                                       in the United Kingdom, to testify by video conference. Dkt. No. 104 at 4. Plaintiff argues there is
                                  17
                                       good cause to allow the witnesses to testify by videoconference given increased risk from travel
                                  18
                                       during the COVID-19 pandemic. Id. at 4-5. Defendant argues defendant previously suggested a
                                  19
                                       virtual bench trial, which plaintiff refused, but agrees that there may be good cause for witnesses
                                  20
                                       out of the country and out of the state of California to appear by video Dkt. No. 106 at 2-3.
                                  21
                                              Circumstances have changed considerably – for the better – since the parties filed their
                                  22   arguments. Widespread availability of vaccines, at least in this county, Great Britain and much of
                                  23   Europe, has provided far greater flexibility in travel, and this Court has again begun to provide in-
                                  24   person jury trials regularly. On June 23, 2021, the Northern District of California issued General
                                  25   Order 78, permitting in-person jury trials in accordance with logistical considerations necessitated

                                  26   by the Court’s safety protocol.     Gen. Order. 78, In RE: Update on Court Proceedings and

                                  27   Operations Following State of California Reopening (June 23, 2021). The Court has proper safety
                                       protocols to address the parties’ concerns, and finds that the jury would benefit greatly by having
                                  28
                                           Case 3:19-cv-07641-SI Document 136 Filed 07/20/21 Page 2 of 2




                                   1   the ability to hear and assess the parties’ important witnesses.

                                   2          Accordingly, plaintiff’s administrative motion for an order authorizing witnesses residing

                                   3   outside the United States to appear by videoconference at trial is DENIED.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 20, 2021

                                   7                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                   8                                                    United States District Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
